UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6387


MACK NEIL MYERS,

                  Plaintiff – Appellant,

             v.

SOUTH CAROLINA DEPARTMENT OF CORRECTIONS; WARDEN BURTT; D.
MCGEE, Lieutenant; K. MYERS, Sergeant; JENKIN, Correctional
Officer; FORDHAM, Correctional Officer; ANDREW LLOYD, JR.,
Correctional Officer,

                  Defendants – Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.     Henry M. Herlong, Jr., Senior
District Judge. (0:08-cv-00589-HMH)


Submitted:    August 26, 2009                 Decided: September 2, 2009


Before TRAXLER,     Chief   Judge,   and   GREGORY   and   SHEDD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Mack Neil Myers, Appellant Pro Se.  Eugene P. Corrigan, III,
Jacqueline Gottfried Grau, GRIMBALL & CABANISS, Charleston,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Mack   Neil    Myers   appeals    the   district   court’s   order

accepting the recommendation of the magistrate judge and denying

relief   on    his   42     U.S.C.   § 1983    (2006)   complaint.    We   have

reviewed the record and find no reversible error.                 Accordingly,

we affirm for the reasons stated by the district court.                      See

Myers v. South Carolina Dep’t of Corr., No. 0:08-cv-00589-HMH

(D.S.C. Feb. 11, 2009).          We deny as moot Myers’s motion to deny

Defendants’ motion to remand.                We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                      AFFIRMED




                                         2